Citation Nr: 0530071	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  97-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic left knee 
disorder.

2.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from July 1962 to January 
1963, and from April 1963 to September 1983.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from May 1996 and July 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In October 2002, the Board 
promulgated a decision which denied the claims on appeal, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2003, the Court granted 
a joint motion to vacate and remand the October 2002 Board 
decision in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In July 2004, the Board remanded this matter to the RO for 
further development.  However, the requested development was 
not accomplished in full, and additional development must 
still be accomplished.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2004 remand, the Board requested that the veteran 
undergo orthopedic evaluation to determine the etiology of 
any current arthritis.  The Board also requested that prior 
to the examination, the claims folder must be made available 
to the orthopedist for review, and that a notation to the 
effect that this record review took place should be included 
in the report of the examiner.  The examination report, 
however, indicates that only some of the medical records were 
reviewed.  It is specifically noted that the service medical 
records, which contain pertinent information, do not appear 
to have been reviewed.  The appellant's attorney has likewise 
taken issue with the thoroughness of the report.

Further, the appellant has recently submitted a medical 
opinion from James T. McGlowan, M.D., which indicates that 
the veteran's left knee disability resulted from meniscal 
injuries sustained in service.  However, it is unclear 
whether this examiner had the opportunity to review the 
veteran's complete records, including his service medical 
records.  Accordingly, additional VA examination must be 
conducted.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the etiology of any current arthritis and 
left knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folders must be made available to the 
orthopedist for review of the case, to 
specifically include the veteran's 
service medical records.  A notation that 
this record review took place is to be 
included in the examination report.  Upon 
review of the records, and following an 
examination of the veteran, the examiner 
is to identify each joint affected with 
arthritis.  The examiner should then 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that arthritis of each joint, to include 
the left knee, was incurred in service 
(first shown in service or to a degree of 
10 percent or greater within one year of 
separation from service).  This question 
should be addressed with regard to each 
joint diagnosed with arthritis.  With 
regard to the left knee, the examiner is 
to additionally state whether it is at 
least as likely as not that the left knee 
disability is due to or caused by any 
events or injuries incurred in service.  
A complete rationale with reference to 
medical records must be accomplished.  

2.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

